Exhibit 10.1

 

INVESTMENT ADVISORY AGREEMENT

 

BETWEEN

 

PRINCETON CAPITAL CORPORATION

 

AND

 

PRINCETON ADVISORY GROUP, INC.

 

AGREEMENT, dated as of June 9, 2016, between Princeton Capital Corporation, a
Maryland corporation (the “Corporation”), and Princeton Advisory Group, Inc.
(the “Adviser”), a New Jersey corporation. The date on which this Agreement
becomes effective as provide in Section 9(a) hereof is referred to herein as the
“Effective Date.”

 

WHEREAS, the Adviser has agreed to furnish investment advisory services to the
Corporation, which intends to elect to operate as a business development company
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”); and

 

WHEREAS, this Agreement has been approved in accordance with the provisions of
the Investment Company Act, and the Adviser is willing to furnish such services
upon the terms and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, it is agreed by and between the parties hereto as follows:

 

1.       In General. During the term of this Agreement, the Adviser agrees, all
as more fully set forth herein, to act as investment advisor to the Corporation
with respect to the investment of the Corporation’s assets and to supervise and
arrange for the day-to-day operations of the Corporation and the purchase of
assets for and the sale of assets held in the investment portfolio of the
Corporation.

 

2.       Duties and Obligations of the Adviser with Respect to Investment of
Assets of the Corporation.

 

(a)       Subject to the succeeding provisions of this paragraph and subject to
the direction and control of the Corporation’s board of directors (the “Board of
Directors”), during the term of this Agreement, the Adviser shall act as the
investment advisor to the Company and to manage the investment and reinvestment
of the assets of the Company. Without limiting the generality of the foregoing,
the Adviser shall, during the term and subject to the provisions of this
Agreement, (i) determine the composition of the portfolio of the Corporation,
the nature and timing of the changes therein and the manner of implementing such
changes; (ii) identify, evaluate and negotiate the structure of the investments
made by the Corporation; (iii) execute, close, service and monitor the
investments that the Corporation makes; (iv) determine the securities and other
assets that the Corporation will purchase, retain or sell; (v) perform due
diligence on prospective portfolio companies; (vi) provide the Corporation with
such other investment advisory, research and related services as the Corporation
may, from time to time, reasonably require for the investment of its funds; and
(vii) if directed by the Board of Directors, assist in the execution and closing
of the sale of the Corporation’s assets or a sale of the equity of the
Corporation in one or more transactions, however structured, in each case as
approved by the Board of Directors. Nothing contained herein shall be construed
to restrict the Corporation’s right to hire its own employees or to contract for
administrative services to be performed by third parties, including but not
limited to, the calculation of the net asset value of the Corporation’s shares.

  

  Page 1

 

 

(b)       In the performance of its duties under this Agreement, the Adviser
shall at all times conform to, act in accordance with, and act so that the
Corporation is in compliance with, any requirements imposed by (i) the
provisions of the Investment Company Act and the Investment Advisers Act of
1940, as amended (the “Advisers Act”), and of any rules or regulations in force
thereunder, subject to the terms of any exemptive order applicable to the
Corporation; (ii) any other applicable provision of law; (iii) the provisions of
the Articles of Amendment and Restatement and the Bylaws of the Corporation, as
such documents are amended from time to time; (iv) the investment objectives,
policies and restrictions applicable to the Corporation as set forth in the
Corporation’s proxy or information statement as it may be amended from time to
time by the Board of Directors of the Corporation; and (v) any policies and
determinations of the Board of Directors that are provided in writing to the
Adviser.

 

(c)       The Adviser will provide qualified personnel to fulfill its duties
hereunder and, except as set forth in the following sentence, will bear all
costs and expenses incurred in connection with its investment advisory duties
hereunder. Except as provided in Section 5 hereof, the Corporation shall
reimburse the Adviser for all direct and indirect costs and expenses incurred by
the Adviser during the term of this Agreement for (i) due diligence of potential
investments of the Corporation, (ii) monitoring performance of the Corporation’s
investments, (iii) serving as officers of the Corporation, (iv) serving as
directors and officers of portfolio companies of the Corporation, (v) providing
managerial assistance to portfolio companies of the Corporation, and (vi)
enforcing the Corporation’s rights in respect of its investments and disposing
of its investments; provided, however, that, any third party expenses incurred
by the Adviser in excess of $50,000 in the aggregate in any calendar quarter
require advance approval by the Board of Directors. All allocations of costs and
expenses made pursuant to this paragraph (c) shall be made pursuant to
allocation guidelines approved from time to time by the Board of Directors. The
Corporation shall also be responsible for the payment of all the Corporation’s
other expenses, including payment of the fees payable to the Adviser under
Section 6 hereof; organizational and offering expenses; expenses incurred in
valuing the Corporation’s assets and computing its net asset value per share
(including the cost and expenses of any independent valuation firm); subject to
the limitations in the proviso in the immediately preceding sentence, expenses
incurred by the Adviser that are payable to third parties, including agents,
consultants or other advisors, in monitoring financial and legal affairs for the
Corporation and in monitoring the Corporation’s investments and performing due
diligence on the Corporation’s prospective portfolio companies or otherwise
related to, or associated with, evaluating and making investments; interest
payable on debt, if any, incurred to finance the Corporation’s investments and
expenses related to unsuccessful portfolio acquisition efforts; offerings of the
Corporation’s common stock and other securities; administration fees; transfer
agent and custody fees and expenses; federal and state registration fees of the
Corporation (but not the Adviser); all costs of registration and listing the
Corporation’s shares on any securities exchange; federal, state and local taxes;
independent directors’ fees and expenses; costs of preparing and filing reports
or other documents required of the Corporation (but not the Adviser) by the
Securities and Exchange Commission (“SEC”) or other regulators; costs of any
reports, proxy statements or other notices to stockholders, including printing
costs; the costs associated with individual or group stockholders; the
Corporation’s allocable portion of the fidelity bond, directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration and operation of the
Corporation, including printing, mailing, long distance telephone, copying,
secretarial and other staff, independent auditors and outside legal costs; and
all other non-investment advisory expenses incurred by the Corporation in
connection with the administering the Corporation’s business.

 

(d)       The Adviser shall, at all times during the term of this Agreement and
for one year thereafter, maintain directors and officers/errors and omissions
liability insurance in an amount and with a provider reasonably acceptable to
the Board of Directors.

 

(e)       The Adviser will place orders either directly with the issuer or with
any broker or dealer. Subject to the other provisions of this paragraph, in
placing orders with brokers and dealers, the Adviser will attempt to obtain the
best price and the most favorable execution of its orders. In placing orders,
the Adviser will consider the experience and skill of the firm’s securities
traders as well as the firm’s financial responsibility and administrative
efficiency. Consistent with this obligation, the Adviser may select brokers on
the basis of the research, statistical and pricing services they provide to the
Corporation and other clients of the Adviser.

  

  Page 2

 

 

Information and research received from such brokers will be in addition to, and
not in lieu of, the services required to be performed by the Adviser hereunder.
A commission paid to such brokers may be higher than that which another
qualified broker would have charged for effecting the same transaction, provided
that the Adviser determines in good faith that such commission is reasonable in
terms either of the transaction or the overall responsibility of the Adviser to
the Corporation and its other clients and that the total commissions paid by the
Corporation will be reasonable in relation to the benefits to the Corporation
over the long term, subject to review by the Board of Directors of the
Corporation from time to time with respect to the extent and continuation of
such practice to determine whether the Corporation benefits, directly or
indirectly, from such practice.

 

(f)       The Adviser may not assign or delegate, whether to a sub-adviser or
otherwise, and whether by operation of law, merger or otherwise, all or any
portion of its obligations under this Agreement without the prior written
consent of the Board of Directors, which consent the Board of Directors may
give, withhold, delay or condition for any reason or no reason in its sole
discretion. Any purported assignment or delegation in violation of the
immediately preceding sentence shall be void and of no force or effect.

 

3.       Services Not Exclusive. Nothing in this Agreement shall prevent the
Adviser or any officer, employee or other affiliate thereof from acting as
investment advisor for any other person, firm or corporation, or from engaging
in any other lawful activity, and shall not in any way limit or restrict the
Adviser or any of its officers, employees or agents from buying, selling or
trading any securities for its or their own accounts or for the accounts of
others for whom it or they may be acting; provided, however, that the Adviser
will not undertake, and will cause its employees not to undertake, activities
which, in its reasonable judgment, will adversely affect the performance of the
Adviser’s obligations under this Agreement.

 

4.       No Agency Cross Transactions. From time to time, the Adviser or brokers
or dealers affiliated with it may find themselves in a position to buy for
certain of their brokerage clients (each an “Account”) securities which the
Adviser’s investment advisory clients wish to sell, and to sell for certain of
their brokerage clients securities which advisory clients wish to buy. Where one
of the parties is an advisory client, the Adviser or the affiliated broker or
dealer cannot participate in this type of transaction (known as a cross
transaction) on behalf of an advisory client and retain commissions from one or
both parties to the transaction without the advisory client’s consent. This is
because in a situation where the Adviser is making the investment decision (as
opposed to a brokerage client who makes his own investment decisions), and the
Adviser or an affiliate is receiving commissions from both sides of the
transaction, there is a potential conflicting division of loyalties and
responsibilities on the Adviser’s part regarding the advisory client. The SEC
has adopted a rule under the Advisers Act which permits the Adviser or its
affiliates to participate on behalf of an Account in agency cross transactions
if the advisory client has given written consent in advance. Neither the Adviser
nor its affiliates may participate in agency cross transactions involving an
Account without the prior written consent of the Board of Directors, which
consent the Board of Directors may give, withhold, delay or condition for any
reason or no reason in its sole discretion.

 

5.       Expenses. During the term of this Agreement, the Adviser will bear all
compensation expense (including health insurance, pension benefits, payroll
taxes and other compensation related matters) of its employees and shall bear
the costs of any salaries or directors’ fees of any officers or directors of the
Corporation who are affiliated persons (as defined in the Investment Company
Act) of the Adviser; provided, however, that the Adviser, subject to approval by
the Board of Directors, shall be entitled to reimbursement for the portion of
any compensation expense and the costs of any salaries of any such employees to
the extent attributable to services performed by such employees for the
Corporation. During the term of this Agreement, the Adviser will also bear all
costs and expenses incurred by the Adviser for office space rental, office
equipment, utilities and other non-compensation related overhead allocable to
performance of its obligations under this Agreement.

  

  Page 3

 

  

6.       Compensation of the Adviser. During the term of this Agreement, the
Adviser, for its services to the Corporation, will be entitled to receive a
management fee (the “Base Management Fee”) from the Corporation. The Base
Management Fee will be calculated at an annual rate of 1.00% of the
Corporation’s gross assets, including assets purchased with borrowed funds or
other forms of leverage and excluding cash and cash equivalents, net of all
indebtedness of the Corporation for borrowed money and other liabilities of the
Corporation. The Base Management Fee is payable quarterly in arrears on a
calendar quarter basis. The Base Management Fee will be calculated based on the
average value of the Corporation’s net assets, determined as set forth in the
second sentence of this Section 6, at the end of the two most recently completed
calendar quarters prior to the quarter for which such fees are being calculated.
In the event that (a) the Corporation or any of its assets are sold or
transferred to an independent third party or (b) the Corporation or the Adviser
receives an audit report or other independent third party valuation of any asset
of the Corporation, the Board of Directors may adjust the value of the
Corporation’s assets, and the resulting calculations of Base Management Fee, on
a retroactive basis to account for the value of such asset in such sale, audit
report or valuation. To the extent that any such adjustment increases the Base
Management Fee payable with respect to any prior period, the Corporation shall
promptly pay the amount of such increase to the Adviser. To the extent than any
such adjustment decreases the Base Management Fee payable with respect to any
prior period, the Adviser shall promptly refund the amount of such decrease to
the Corporation; provided, that if the Adviser has not refunded any such amount
prior to the date that the next Base Management Fee payment is due, then the
Corporation may offset the amount of such refund against the Base Management Fee
payment then due. Base Management Fees for any partial month or quarter will be
appropriately pro-rated.

 

7.       Indemnification. The Adviser (and its officers, managers, employees and
members) shall not be liable to the Corporation for any action taken or omitted
to be taken by the Adviser in connection with the performance of any of its
duties or obligations under this Agreement or otherwise as an investment adviser
of the Corporation (except to the extent specified in Section 36(b) of the
Investment Company Act concerning loss resulting from a breach of fiduciary duty
(as the same is finally determined by judicial proceedings) with respect to the
receipt of compensation for services), and the Corporation shall indemnify,
defend and protect the Adviser (and its officers, managers, employees and
members) (collectively, the “Indemnified Parties”) and hold them harmless from
and against all damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Corporation or its security holders) arising out of or
otherwise based upon the performance of any of the Adviser’s duties or
obligations under this Agreement or otherwise as an investment adviser of the
Corporation. Notwithstanding the preceding sentence of this Section 7 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Corporation or
its security holders to which the Indemnified Parties would otherwise be subject
by reason of willful misfeasance, bad faith or negligence in the performance of
the Adviser’s duties, or by reason of the material breach or reckless disregard
of the Adviser’s duties and obligations under this Agreement, and nothing
contained herein shall constitute a waiver of any rights which the Corporation
may have which may not be waived under applicable law. In calculating amounts
payable to an Indemnified Party hereunder, the amount of any indemnified losses
shall be computed net of any payments recovered by the Indemnified Party under
any insurance policy with respect to such losses. If the amount recovered by an
Indemnified Party under any insurance policy is received after payment by the
Corporation to an Indemnified Party of any amount required to be paid by the
Corporation under this Section 7, the Indemnified Party shall promptly repay to
Corporation the amount of such insurance recovery.

  

  Page 4

 

 

8.       Representations, Warranties and Covenants of Adviser. The Adviser
represents, warrants and covenants to the Corporation as follows:

 

(a)       The Adviser is a corporation duly organized, validly existing and in
good standing under the laws of the state of New Jersey. The Adviser has all
necessary power and authority to enter into this Agreement and to perform its
obligations under this Agreement. The execution and delivery by the Adviser of
this Agreement and the performance by the Adviser of its obligations under this
Agreement have been duly authorized by all requisite action on the part of the
Adviser. This Agreement has been duly executed and delivered by the Adviser, and
this Agreement constitutes a legal, valid and binding obligation of the Adviser,
enforceable against the Adviser in accordance with its terms.

 

(b)       The Adviser is duly registered as an investment adviser under the
Advisers Act. The Adviser will at all times have in effect all registrations,
licenses, bonds and approvals necessary for it to perform all of its obligations
under this Agreement.

 

(c)       The Adviser shall at all times comply in all respects with all
applicable federal and state laws governing its operations, including, without
limitation, the Investment Company Act and the Advisers Act.

 

(d)       There has been no event, fact or circumstance that would require
disclosure by or regarding the Adviser or any of its advisory affiliates (as
defined in Form ADV) in response to Item 11 of Part 1 A of Form ADV.

 

(e)       Except as the Adviser has disclosed to the Corporation in writing
prior to the date of this Agreement,  (i) there are no actions, suits, claims,
investigations or other legal proceedings pending or threatened by or against
the Adviser or any of its affiliates, members or executive officers, and (ii)
there is no outstanding order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any governmental authority or
arbitrator against the Adviser or any of its affiliates, members or executive
officers.

 

(f)       The Adviser will promptly (and in any event within three business
days) advise the Board of Directors in writing of any event, fact or
circumstance that results in any of the foregoing representations, warranties or
covenants being or becoming incorrect in any respect as of the date of this
Agreement or as of any time during the term of this Agreement.

 

9.        Effectiveness; Duration and Termination.

 

(a)       A condition precedent to the effectiveness of this Agreement is the
approval of this Agreement by the vote of a majority of the outstanding voting
securities of the Corporation entitled to be cast by the holders thereof, and
this Agreement shall not become effective until such approval is obtained. In
the event such approval is not obtained by June 30, 2016, this Agreement shall
be null and void and of no force or effect, ab initio.

 

(b)       This Agreement may be terminated at any time, without the payment of
any penalty, (i) upon written notice, effective on the date set forth in such
notice, by the vote of a majority of the outstanding voting securities of the
Corporation or by the vote of the Corporation’s Directors, or (ii) upon 60 days’
written notice, by the Adviser. From and after the Effective Date, the
provisions of Section 7 of this Agreement shall remain in full force and effect,
and the Adviser and the other Indemnified Parties shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement. Further,
notwithstanding the termination or expiration of this Agreement as aforesaid,
the Adviser shall be entitled to amounts owed under Section 6 through the date
of termination or expiration, if any.

 

(c)       Unless earlier terminated in accordance with its terms, this Agreement
shall commence on the Effective Date and continue in effect for one year from
the Effective Date and thereafter shall continue automatically for successive
annual periods, provided that such continuance is specifically approved at least
annually by (A) the vote of the Board, or by the vote of a majority of the
outstanding voting securities of the Corporation and (B) the vote of a majority
of the members of the Corporation’s Board who are not parties to this Agreement
or “interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.

 

(d)       This Agreement will automatically terminate in the event of its
“assignment” (as such tennis defined for purposes of Section 15(a)(4) of the
Investment Company Act).

  

  Page 5

 

 

10.       Notices. Any notice under this Agreement shall be in writing to the
other party at such address as  the other party may designate from time to time
for the receipt of such notice and shall be deemed to be received on the earlier
of the date actually received, the second business day after sending the same
(charges prepaid) if such notice is sent via reputable overnight delivery
service or on the fourth day after the postmark if such notice is mailed first
class postage prepaid.

 

11.       Amendment of this Agreement. This Agreement may only be amended by
mutual consent, but the consent of the Corporation must be obtained in
conformity with the requirements of the Investment Company Act. No waiver by any
party of any of the provisions hereof shall be effective unless explicitly set
forth in writing and signed by the party so waiving. No waiver by any party
shall operate or be construed as a waiver in respect of any failure, breach or
default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any right, remedy, power or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege

 

12.       Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior agreements, understandings and arrangements
with respect to the subject matter hereof.

 

13.       Governing Law; Consent to Jurisdiction; Jury Trial Waiver.

 

(a)       This Agreement and all claims arising hereunder or relating hereto
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any conflict of laws principles that would
result in the application of the laws of any other jurisdiction, and in
accordance with the applicable provisions of the Investment Company Act. In such
case, to the extent the applicable laws of the State of Delaware, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.

 

(b)       Each of the parties to this Agreement consents to submit to the
exclusive personal jurisdiction of the Delaware Chancery Court, or if such court
does not have proper jurisdiction, any other state or federal court sitting in
the State of Delaware in connection with any action or proceeding arising out of
or relating to this Agreement and agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such court. Each of the
parties to this Agreement agrees not to assert in any action or proceeding
arising out of or relating to this Agreement that venue in Delaware is improper,
and waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives and bond, surety or other security that might
be required of any other party with respect thereto.

 

(c)       EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION THEREWITH OR
ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY
RELATED TRANSACTION, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

14.       Miscellaneous.

 

(a)       The captions in this Agreement are included for convenience of
reference only and in no way define or delimit any of the provisions hereof or
otherwise affect their construction or effect. If any provision of this
Agreement shall be held or made invalid by a court decision, statute, rule or
otherwise, the remainder of this Agreement shall not be affected thereby. This
Agreement shall be binding on, and shall inure to the benefit of the parties
hereto and their respective successors.

  

  Page 6

 

 

(b)      This Agreement has been freely and fairly negotiated between the
parties hereto. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Unless the context
requires otherwise, any agreements, documents, instruments or laws defined or
referred to in this Agreement will be deemed to mean or refer to such
agreements, documents, instruments or laws as from time to time amended,
modified or supplemented, including (i) in the case of agreements, documents or
instruments, by consent and (ii) in the case of laws, by succession of
comparable successor statutes. All references in this Agreement to any
particular law will be deemed to refer also to any rules and regulations
promulgated under that law. The words “include,” “includes” and “including” will
be deemed to be followed by “without limitation.” The word “or” is used in the
inclusive sense of “and/or” unless the context requires otherwise. References to
a person or entity are also to their permitted successors and assigns. Pronouns
in masculine, feminine and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context requires otherwise. When a reference in this
Agreement is made to an Article or Section, such reference is to an Article or
Section of this Agreement unless otherwise indicated. The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited.

 

(c)       Subject to Section 2(f) hereof, all of the terms, agreements,
covenants, representations, warranties and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the parties
and their respective successors and permitted assigns.

 

15.      Counterparts. This Agreement may be executed in counterparts by the
parties hereto, each of which  shall constitute an original counterpart, and all
of which, together, shall constitute one Agreement. The exchange of copies of
this Agreement and of executed signature pages by facsimile transmission or by
electronic mail in “portable document format” (“.pdf’) or by a combination of
such means, will constitute effective execution and delivery of this Agreement
as to the parties hereto and may be used in lieu of an original Agreement for
all purposes. Signatures of the parties transmitted by facsimile or by .pdf
shall be deemed to be their original signatures for all purposes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

  Page 7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Investment Advisory
Agreement to be executed by their duly authorized officers, all as of the day
and the year first above written.

  

  PRINCETON CAPITAL CORPORATION       By: /s/ Munish Sood     Name: Munish Sood
    Title:   Chief Executive Officer

     

  PRINCETON ADVISORY GROUP, INC.       By: /s/ Munish Sood     Name: Munish Sood
    Title:   President

 

 

 

Page 8



 

 